Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 1 of

AUG 31

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisonert

 

UNITED STATES DISTRICT COURT
for the
Conherin District of
________ Division

Case No. / PG YY 6

 

12

 

2020

David J. Eredley, Clerk of Gourk

 

‘ scene
Townabr, bd: [f) ARS ii

7 Plaintl§{s)
(Orie the full name of each plaintiff who Is filing this complaint,
Uf the names of all the plaintiffs cannot fit in the space above,
lease write “see attached” in the space and attach an additional
page with the full list of names.)

“Ys

) i afl ‘ £ 7
Hairs Carly SENT S Opty

Defendant(s)”
(Write the fidl name of cach defendant who is being sued. {fthe
names ofall the defendants cannot fit in the space above, please
write "see atiached” int the space and atiach an additional page
with she fill lise of names. Do not hiclide addresses here.)

(to be filled in by the Clerk's Office)

 

“S
4
Ne es at ee re as et a ee ee a ee a

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files, Under this rule, papers filed with the court should zor contain: an individual’s full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor's initials; and the Inst four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materlals to the Clerk’s Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in’
forma pauperis,

 

 

 

 

Page

lof i!

#4
Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD_ Page 2 of 12

Pro Se t4 (Rev. 12/16) Complaint for Violation of Civil Rights (Peisoner)

. L, The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed, v

Name ON flg.mese- Kev rl

All other names by which v

you have been known:

1D Number

Current Institution No.

Address ‘
PEER Tv _ T7OOZ

>, City State Zip Code

Har

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)

t listed below are identical ta those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

 

Name OW Camel l— ghee fac /
Job or Title (ifknown wd _
Shield Number
Employer
Address
FOALOP EX 7 FOOZ.
City Staje~ Zip Code

CI Individual capacity Official capacity

 

 

 

 

 

 

Defendant No. 2 oO
Name O- Canes: Ga we ww fae {
Job or Title (if brown) U
Shield Number
Employer
Address
SOPOT EX SF FCOOL
Ciy _ State” Zip Code

f
CT] Individual capacity [2] Orticial capacity

Pags2 of 11

ee, : _

a et
Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 3 of 12

Pro Se 14 (Rev. $2/16) Complaint for Violation of Civil Rights (Prisoner)

Il,

Defendant No. 3
Name
Job or Title (ifknown)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (ifknown)
Shield Number
Employer
Address

Basis for Jurisdiction

Ope over on Carer

 

 

 

 

Hovston | Hactis Tx T7002 Z_

‘City State Zip Code
] Individual capacity C] Offictal capacity

Ope ofbcor ov Kemet

 

 

 

 

Lovstor [Lb cris Tx. ‘7702 2

City State Zip Cade
[__]Individual capacity  [_] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and (federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S, 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

[_] Fedefal officials (a Bivens claim)

LA State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or Immunities secured by
the Constitution and {federal laws].” 42 U.S.C. § 1983. [fyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

L esnon te (bk hahon |
(BACON A | AEBNATIONW / As sult on Enemy,

c. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Ifyou
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of #1
Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 4 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Msisorer)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
Statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42. U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or local Jaw. IF you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages ifneeded. 4 4, dA cist hte bf, drt Wh c

be + EH [es ° » 4 “ “ & ME
fee ay (fe dt wr ragorenta| Black US Mu CLK ples
Becane ee PO Hae Cail ancl Love ones

 

HL, Prisoner Status

a
Indicate whether you are a prisoner or other confined person as follows (check all that apply):
| Pretrial detainee

4 Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOO:

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your casc, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. [f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed.

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose, LZ Card
z 6 i
Po Do & paw!
or fate”

Ai a

 

Dr tk Foc poldint Call LIAS ate Cet
V

B, If the events giving rise to your claim arose in an institution, describe where and when they arose, a fe

dlyart Y bicot S Cove yw) & obit Cll and assotted ME wrt
fs IY Clare ys Page of Il
Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 5 of 12

Pro Se 14 (Rey. 12/16) Comptaint for Violation of Civil Rights (Prisoner)
a

 

C. What date and approximate time did the events giving rise to your claim(s) occur?

an Alitlzo ohost 10 ty lish

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Atl £ Gv Say & ITS ow Spe Camere. un the Back Holling coll
L Haw the Ke I= to Cither- do aay Linger pose now of leter aA F Chose
to wait faster thas aM bo A Svppe,J Ha por oper’ and WAS Assault leo

 

¥. Injuries

ff you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

L still qo seers pow to poe MY

°
Inno lenG&

 

Vi. Relief

State briefly what you want the court to do for you. Make no legal arguments, Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. L ewt E; 2 voche xr t 4
| . w MONE pe ~~, WAS is
eet) Deak, le fren, anh a better ye Conngy Grow Tromp ( Lt Heise S)
An Lor the, girls a Respect Tarotso intlians As well AS . Gov
a ff ‘
Harris Courty glerih’s olbice.

 

Page 5 of 4
Pio Se 14 (Rev, 12/16) Complaint fer Violation of Civil Rights (Prisones)

Vii.

Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 6 of 12

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C, § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

In any Jall, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have nat
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

OC Yes

oe

If yes, name the jail, prison, or other correctional facility where you were confined at the (ime of the
events giving rise to your claim(s).

“IPG or vow JA

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[] ves
[J] No

not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover sone or all of your claims?

| ves

ae
Do not know

If yes, which claim(s)?

still GU of

 

Page Gof It
Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 7 of 12

Pro Se 14 (Rev, 12/16) Complaint for Violation af Civil Rinhts (Prisoner)
SSS Eee

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
conceming the facts relating to this complaint? -
. Lo ‘a Gy WA
[] ves 7 MOLS

[| No

If na, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility? . yb
OW w&” fot/
Cl ves Lor)
L) No

E. If you did file a grievance: Dowr4 not

|, Where did you file the grievance? 200 Brg Falko 5E / AA

 

2. What did you claim in your grievance? Dore iw fot’

 

3. What was the result, ifany? 2467 Loritt) rv are ver CE

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforts to appeal to the highest level of the grievance process.)

phe

 

Page 7 of Ut
 

Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 8 of 12

Pro Sc 14 (Rev. 125/16} Compleine for Viniatton of Civil Riatics (Prisoner)

F. IF you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here: Thay Beat” MEW
f is I? pe f, foto Or Had f°
At : A RA PE wO Pe NJ

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

—

a hs
Et on Comers ran |p to [Zoo ie

 

Ga. Please sel forth any additional information that is relevant to the exhaustion of your administrative J
remedies. This Hor | 4h Sa x Ory [agg Yaar or Coup of Mort tS
age Co nek pede Come Maeycar

 

(Note: You may attach as exhibits to this complaint any documents related fo the exhaustion of your
administrative remedies.) £ te by Aine 4, a WE “EC Sw neothy! 4 Some. type oS f
VIEL Previous Lawsults Le wey or fae dso

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any_facility,

rought an action or appeal in a court of the United States that was dismissed on the grounds that it id frivolous,»
Taalicious)or fails to state a claim upon which relief may be granted, unless the prisoner is under imminen
danger of serious physical injury.” 28 U.S.C. § 1915(g).

ee of your knowledge, have you had a case dismissed based on this “three strikes rule”?
Yes

[] Ne

If yes, state y court dismissed your case, “tr Pee and attach a copy of | the order if possible.
ILE:

Feder] ‘flay Sas/ a He Sark THI

 

Page 8 of 11
Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 9 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisones}
rr a a ate

A,

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

If your answer to A is yes, describe cach lawsuit by answering questions | through 7 below, (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

I. Parties to the previous lawsuit
Plaintifi{s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

ta
e

Approximate date of filing lawsuit

 

6. Is the case still pending?

‘= Yes
Cc) No

tfno, give the approximate date of disposition. Cou of pordhs a4O
7 7

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?) Yeo ec ——

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? .
p/O Si”

Page 9of 11
Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 10 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Riehts (Prisoner)
——[——SSS==—===— ES
CL] Yes

D. (f your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
nore than one lawsuit, describe the additional lawsults on another page, using the same format.)

|. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case _ AL Pwid J. hr adlin/

[hanes& CY pot 2

5. Approximate date of filing lawsuit

26/26/22

6. Is the case stil] pending?

Lvs mes
om J wre, So:
0
If no, give the approximate date of disposition He or fle Cont” Zhe

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

{ other LAS beusseol our , Harm A ag ny falss

ane WAS files
ove

 

 

Page 10 of 1)
eis

Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page 11 of 12

 

Pro So 14 (Rey, 12/36) Complaint for Violation of Civit Rights (Prisoner)

EX,

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and bellef that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation: (2) is supported by existing law or by a
fontrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 1.

A

B.

For Parties Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:  ¢7 /: Z 6/ ZO
Signature of Plaintiff AD LL. Tamrerey bulls AME Wb
|

Printed Name of Plaintiff “/ Ta, a Kuef in lans
Prison Identification # OZ! / AS

 

 

 

 

 

 

Prison Address /2Z00 BG Beli
Hosetorn Be F208
City State Zip Code
For Attorneys
Date of signing:
Signature of Attorney
Printed Name af Attorney
Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page tf of TH
ee :

HARRIS COUNTY SHERIFF’S OFFICE JAIL

—

Name: /Ammamay pi [Arras

spn: 2204666! call. 3E/4
Street /Z00 7%. 04 Baker”
HOUSTON, TEXAS 77002

aramark ,
or Vanesa Gilmore.

ia Chek of Courts

j N DD i G E Wey David J, sc Clerk of Court - ? Box Gh OW

To Ementijorte— tou po Houston Te 77208

a

    

eS ——

2 oe me Sap 77002 $ 004.60°

eH Sah 0000368784 AUG 28, 2020,

 

 

|
|
i
|
|

 

 

Case 4:20-cv-03071 Document 1 Filed on 08/31/20 in TXSD Page’12 of 12
